Citation Nr: 1526915	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran appeared at a June 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The Board notes that the psychiatric claim on appeal has previously been developed to include only the symptoms of an acquired psychiatric disorder and PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include his claimed symptoms.

Additional evidence was added to the record after the issuance of the Statement of the Case (SOC) in December 2013, including VA mental health records.  There is no waiver of RO consideration of that evidence nor has the evidence been considered in a Supplemental Statement of the Case (SSOC).  As the Board is remanding the issue of service connection for an acquired psychiatric disorder, that evidence will be considered after the requested development is complete.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and it is therefore final.

2.  The evidence added to the record since the last final decision in May 2011 is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for bilateral hearing loss, and does not create a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38. C.F.R. § 20.1100, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In July 2012, the Veteran received notice with respect to his claim to reopen the previously denied claim for service connection for bilateral hearing loss.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Finally, as the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  Thus, the Board finds that VA has fully satisfied the duty to assist.

II.  Analysis

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a May 2011 rating decision because there was no evidence linking his current hearing loss to service.  The Veteran did not appeal that decision and thus that decision is final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order to establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

The pertinent evidence of record at the time of the May 2011 rating decision included the Veteran's and the VA audiological examination in May 2011.  The reports of audiological testing recorded in the STRs and the Veteran's reported history of experiencing hearing loss since 1974 were considered by the VA examiner at the May 2011 examination.  At that evaluation, the VA examiner diagnosed the Veteran with mild to moderate hearing loss.  The examiner opined that "[s]ince there were no standard threshold shifts (as defined by the military) when this Veteran's entrance and exit evaluations are compared, it is not likely that [military] noise exposure contributed to his current hearing loss."  The Board also notes that on his Report of Medical History at the separation examination, the Veteran marked "no" to the question about whether he has or ever had hearing loss.

Evidence received since the May 2011 rating decision includes VA treatment records.  The treatment records indicate that the Veteran complained of increased hearing loss in February 2013 and said that it had been worsening in the last several weeks.  Since that time, he has been seen periodically for hearing aid adjustments.  The treatment records do indicate a worsening of his hearing since the May 2011 RO decision.  However, none of those records provide any indication that his hearing loss is related to service.  They are simply negative for any evidence that the Veteran's bilateral hearing loss is related to service in any way.

Evidence received since the May 2011 rating decision also includes contentions by the Veteran, some made during the June 2014 hearing before the undersigned Veterans Law Judge.  The Veteran continues to assert that he has bilateral hearing loss related to inservice noise exposure.

The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the May 2011 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issue in this case of whether the Veteran has bilateral hearing loss as a result of active duty falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

The claim to reopen the previously denied claim for service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims he developed his psychiatric condition when he first entered service due to his mother's health condition.  The STRs show that when the Veteran was being administratively discharged from the military he made that same complaint.  There is a report dated in April 1975 that psychologically cleared the Veteran for discharge.  However, the report does note some mental health symptoms.  Further, the report mirrors what the claimant said at his Board hearing in June 2014.  The Veteran was afforded a VA examination in May 2011.  The examination report provides a lengthy description of the Veteran's history, including pre- and post-service, but does not mention the April 1975 note and does not address whether the Veteran's problems with his mother's health led to any current psychiatric problems.

In order to determine whether the Veteran's psychiatric conditions are related to service, including the problem of his mother's health, a new VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.

All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following:

Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of any psychiatric disorder diagnosed, to include whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated psychiatric disorder is related to the Veteran's military service, to include consideration of the April 1975 record.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


